DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed.
	Claim 1: Prior art of record does not teach a data retransmission sub-unit for determining whether to initiate a data retransmission mechanism associated with a retransmission of the target data according to whether the target data is received within time frame; a transmission interrupt sub-unit for determining whether to stop the initiated data retransmission mechanism according to a result from the initiated data retransmission mechanism; a traffic abnormality processing sub-unit for determining whether performing abnormality contingency mechanism according to whether the traffic of the target data surges in a time unit; a status restoration sub-unit for evaluating and confirming whether performing a data status restoration mechanism after an associated exception, error, interrupt, or traffic abnormality processing mechanism is performed; and a shortest path handling sub-unit for determining a shortest path for scan according to the plurality of corresponding labels of the target data.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-16 are dependent from claims 1, and are therefore allowed under the same rationale.  
USPTO Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435